IN THE UNITED STATES DISTRiCT COURT l
FOR THE EASTERN DISTRICT OF VIRGINIA
(Alexandria DiVision)
JOHN DOE,
Plaintiff,

V. Civil Action No. 1319'cV'00065

FAIRFAX COUNTY SCHOOL
BOARD,

Defendant.

 

 

DECLARATION OF JOHN DOE

l am the Plaintiff in this case and am seeking the Court’s permission to
proceed under a pseudonym, as John Doe. l make the following declarationl
1. I am a high school senior. Until January 10, 2019, l was studying at
Robinson Secondary School. l had a 3.2 grade point average and was active on my
school’s wrestling team. l am an All American and Free Style State Champion
Wrestler. Through my academic and wrestling achievements, I was awarded
admission and a scholarship at a prestigious University; l am currently set to
matriculate in the autumn of 2019.
2. During the current 2018 to 2019 school year, l befriended a female student
(“Student A”), who was new to Robinson.
3. Student A and l had classes together and we would see each other at school

d outside of class. l flirted with Student A, which included friendly conversations,

putting my arm around her and playfully poking her in class. Student A did not
reject these overtures. ln fact, she would often seek out my company.

4. On December 6, 2018, another male student (“Student B”) slapped Student
A on her buttocks. l Was present when this-occurred, but Video surveillance of the
incident conclusively shows that l did not take part in the slapping of Student B.
5. After being assaulted by Student B, Student A filed a complaint with a
school administrator, accusing me and Student B of sexual harassment The
accusations included the assault by Student B and allegations of sexual
harassment by mea _A_n investigation was initiated by Travis Hess, an assistant
principal at Robinson.

6. When confronted with the allegations against me, l truthfully denied ever
harassing Student A but was nonetheless immediately suspended from school
because of the allegations against me. The statement that l gave to Hess is
attached as EXhibit -1.

7. Other female students, who were friends of Student A, colluded With each
other and Student A; they made false statements about me as part of Hess’s
investigation l was not, however, afforded the ability to know what allegations
each of these students made against me so that~l could rebut the ac'cusations'.' The
statements of the other students are attached as EXhibit 2.

8. One of the students Who made a false”_statement about me to Hess Works as
astudent assistant in his office. Shetoldone of my friends that she hoped that l

would be kicked out of school.

9a The investigation was limited and inadequate. Hess failed to interview all
of the important witnesses, such as other students Who were in the hallway at the
time of the slapping incident and failed to give me an opportunity to respond fully
to all the allegations against me.

10. One of the female witnesses later recanted part of her story to Hess.

11. Additionally, one of the female witnesses contradicted the statement she
made to Hess in text messages sent to another student, which exculpated me.

12. Thus, the parties to the dispute disagreed as to the material facts, making
the credibility of the various witnesses essential to resolving the dispute of
whether l sexually harassed or inappropriately touched Student A.

13. Robinson administrators referred me to the Board’s hearing office for an
adjudication of the complaint against him.

14. Robinson Principal l\/latthew Eline drafted a letter informing my parents
(at the time, l was still a minor) of the suspension and providing notice of the
charges against me. The letter was dated December 10, 2018, but not mailed until
December 18, 2018, as shown by the postmark. Exhibit 3. lt was not received until
December 20, 2018, the day before the hearing. Because we did not receive the
letter until December 20, we did not receive a copy of the Student Rights and
Responsibilities handbook (“SR&R”), that included Regulation 2601.P, which
explained the procedures that would be used at the hearing.

15. The hearing commenced on December 21, 2018 at 10300 a.m. and, as a result

of the notice provided, l had an inadequate opportunity to prepare for the hearing

(just a single day after we the notice was received).

16. The hearing was conducted by Lisa Forrest, a hearing officer for the division
superintendent

17. At the hearing, neither myself nor anyone on my behalf was allowed to
question my accusers or the witnesses against me. In fact, none of the witnesses were
at the hearing l was not even given the opportunity to question Hess about his
investigation or the credibility of the witnesses against me.

18. The hearing officer found the witnesses against me to be credible without
hearing their testimony. Indeed, none of the Witnesses against me even attended the
hearing. Instead, l\/ls. Forrest decided the credibility based on the testimony of
Principal Eline and Assistant Principal Hess.

19. Assistant Principal Hess gave a second'hand account of the statements of the
witnesses against me. He also summarized his Detailed lncident Report. Exhibit 4.
He represented that these witnesses were credible, even though at least one witness
had recanted part of her testimony and asked to provide a new statement. Hess never
identified any of the witnesses, including the witness who recanted at least part of
her testimony. Forrest did not properly inquire into the nature of the recanted
testimony or why Hess still believed that witness to be credible. Hess’ representation
to the hearing officer on the credibility of Witnesses was inaccurate.

20. At the hearing, the case against me was present primarily by Hess. Eline also
answered a few questions and made a few statements during the hearing. He

summarized the evidence against me but did not provide the names of any of the

Witnesses against me, so l had to guess as to who made each particular statement
j v Cons:equently, l was unable to rebutr_th:e"_v evidence ag,ainstr.ne.,or challenge the
credibility of the other witnesses.

21. There was a recess called in the middle of the hearing and my parents and
l were required to leave the hearing room. At that point Forrest, Hess, and Eline
remained in the hearing room alone together foran indeterminate amount of time.
l do not know what they discussed during that interval.

22. At the hearing the video surveillance was presented, which showed that l
did not slap or physical assault in any way¢Student A.

23. At the hearing l was asked questions by the hearing officer, my parents
were allowed to speak, and l was allowed to make a brief statement l was not
allowed to ask any questions of Hess, lilline, or any other witnesses. l presented
two witnesses statements, attached as Exhibit 5 and 6, which were not mentioned
as evidence considered by the hearing officer.

24. The hearing was governed by the Board’s Student Rights and
Responsibilities handbook (‘zSR&R”) and should have also been governed by the
Board’s duties under the United States and Virginia Constitutions and other
relevant statutes, including Title lX of the Education Amendments of 197 2.

25. The SR&R is woefully inadequate;¢‘_,_f_.or-_» a host of reasonsi (a) it does not
provide for a presumption of innocence§ (b) it does not provide a hearing officer
with any standard of review for deciding whether or not a student violated the

student code of conduct§ (c) it does not provide any meaningful opportunity for a

hearing officer to decide whether the witnesses against an accused student are
credible§ (d) it does not provide accused students With an adequate opportunity to
challenge the evidence against them§ (e) it has no method of allowing accused
students to cross-examine the witnesses against them, either directly or
indirectly§ (f) it defines sexual harassment vaguely and inconsistently with the
law; (g) it defines improper touching vaguely and is enforced in such a way as to
make it inconsistently and disproportionally enforced against male studentsl

26. On January 10, 2019, hearing officer Forrest sent my parents a letter
explaining that she had found that l had violated the SR&R and that l Would be
reassigned to l\/lountain View High School (“l\/[ountain View”) for the remainder of
my senior year. l\/_[ountain View is an alternative educational setting and offers
substantially fewer educational and extra'curricular opportunities for me.

27 . ln her decision, which is attached as Exhibit 7 , l\/ls. Forrest discounted my
testimony without cause and failed to properly consider the evidence that l offered
at the hearing

28. l\/ls. Forrest ordered that l be enrolled at l\/lountain View as a probationary
student for the remainder of my senior year. Consequently, l will not be able to
attend sports activities, including wrestling. lt is my understanding that if l am
not allowed to wrestle by Thursday, January 24, 2019, then l will not be eligible
to wrestle for the remainder of the school year. This Will likely cause me to lose
my college scholarship and perhaps even my college admission. lndeed, l have

been notified Within the last 24 hours by the University at which l have been

 

' 'i'-é\ admitted that my admission might be withdrawn because of this proceeding 1 will
also not be able to atten¢_i graduation act iv'it'ies. I have also been denied the ability
to transfer to a public school outside of I`airi`: L\ County because of the finding
39. Ms. F`orrest s decision that l sexually harassed a femaic student will

p:::l::'zubsi.antia]]_v inierfe_»re with any fianh§r_q)lle_geapplications _ 7

311 Dcfendant has caused and is causing irreparable damage to my mputation,
oducmion, and future learning opportunities

w’»`_=?:ii:i`-§§iz§B£lfi:i.ti;i§i£`§.>it$tt§:~ = -' ~ -'

§ declare under penalty of perjury that"`th'e foregoing is true and correct

,]xecuted on Jammry 11 2019

ohn Doe

-,~_\_;.:.:.1-*~'~“1-'-. »s

"'-:;--'-ew,...

 

 

